Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on 11/29/2021 ("11-29-21 Final OA") has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 ("01-28-22 Submission") has been entered when the RCE was filed on 02/08/2022. 
In the 01-28-22 Submission, the Applicant substantively amended independent claims 1, 9 and 17.  
Currently, claims 1-10, 12-24 and 31-36 are pending and are examined below. 

Response to Arguments
Applicant's amendments to the independent claim 9 have overcome the objection to the Drawings set forth starting on page 4 under line item number 1 of the 11-29-21 Final OA.
Applicant's amendments to the independent claim 9 have overcome the 35 U.S.C. 112(a) rejection of claims 9, 10, 12-16 and 34-36 set forth starting on page 6 under line item number 2 of the 11-29-21 Final OA.
Applicant's amendments to the independent claim 17 have overcome the 35 U.S.C. 112(a) rejection of claims 17-24 set forth starting on page 7 under line item number 3 of the 11-29-21 Final OA.
Applicant's amendments to the independent claim 17 have overcome the 35 U.S.C. 112(b) rejection of claims 17-24 set forth starting on page 8 under line item number 4 of the 11-29-21 Final OA.
Applicant's amendments to the independent claims 1 and 17 have overcome the 35 U.S.C. 103 rejection of claims 1, 5-8, 17, 21-24 and 31-33 as being unpatentable over Kim set forth starting on page 19 under line item numbers 5 and 6 of the 11-29-21 Final OA.
Substantive amendments to the independent claims 1, 9 and 17 required further consideration and search, however. New grounds of rejections are provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a structural feature of "wherein each of the plurality of vias comprises a top portion proximate to the first side of the substrate that forms a portion of each of the plurality of pads" of claim 12 in combination with "a plurality of pads proximate to the second side of the substrate coupled to the plurality of vias" recited in its base claim 9 must be shown or the feature(s) canceled from the claim(s) (e.g., Fig. 3 fails to show this feature.). No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a structural feature of "wherein the plurality of pads are embedded in the substrate" of claim 12 in combination with "a plurality of pads proximate to the second side of the substrate coupled to the plurality of vias" of its base claim 9 must be shown or the feature(s) canceled from the claim(s) (e.g., Fig. 3 fails to show this feature.).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a structural feature of "a second plurality of pads coupled to the bottom portion of each of the plurality of vias, wherein each of the second plurality of pads has a width that is smaller than a width of each of the plurality of vias" of claim 36 in combination with "a plurality of pads proximate to the second side of the substrate coupled to the plurality of vias" of its base claim 9 must be shown or the feature(s) canceled from the claim(s) (e.g., Fig. 3 fails to show this feature.).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 12 fails to comply with the written description requirement, because a limitation of "wherein each of the plurality of vias comprises a top portion proximate to the first side of the substrate that forms a portion of each of the plurality of pads" in claim 12 in combination with "a plurality of pads proximate to the second side of the substrate coupled to the plurality of vias" in its base claim 9 is not supported by the original disclosure (e.g., Fig. 3 fails to support this limitation.). 
	Claim 13 fails to comply with the written description requirement, because a limitation of "wherein the plurality of pads are embedded in the substrate" of claim 12 in 
	Claim 14 is rejected for depending from the rejected claim 13. 
	Claim 36 fails to comply with the written description requirement, because a limitation of "a second plurality of pads coupled to the bottom portion of each of the plurality of vias, wherein each of the second plurality of pads has a width that is smaller than a width of each of the plurality of vias" of claim 36 in combination with "a plurality of pads proximate to the second side of the substrate coupled to the plurality of vias" in its base claim 9 is not supported by the original disclosure (e.g., Fig. 3 fails to support this limitation.).

Claims 1-8, 17-24 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because the term "substantially" in "substantially coplanar" is a relative and subjective term which renders the claim indefinite, because the original disclosure (i.e., specification, claims and drawings) does not provide a standard for ascertaining the requisite degree of the term "substantially".  An "substantially coplanar” to one may not be considered an "substantially coplanar" to another.  “A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite, In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc. 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)” (Quoting Section 2173.05(b).IV. of the MPEP).  Since the claims are amendable to numerous plausible claim constructions of what an "substantially planar" are, the USPTO would be justified in requiring that the Applicant precisely define the metes and bounds of the claimed invention. 

	Claim 12 is indefinite, because it is unclear how each of the plurality of vias comprises a top portion proximate to the first side of the substrate that forms a portion of each of the plurality of pads when in the base claim 9, the plurality of pads are proximate to the second side of the substrate. 
	Independent claim 17 is indefinite for the same reason that the independent claim 1 is indefinite.
	Claims 18-24 are indefinite for depending from the indefinite claim 17. 


A. Prior-art rejections on Takizawa
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 16 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2014/0085847 A1 to Takizawa ("Takizawa").
	Fig. 1A of Takizawa has been provided to support the rejections below:


    PNG
    media_image2.png
    248
    418
    media_image2.png
    Greyscale


	Regarding independent claim 9, Takizawa teaches an integrated circuit (IC) package comprising:
	a substrate 32, 21, 42 (para [0036] - "...the core substrate 21 and the insulation layers 32 and 42...");
	a plurality of vias 35, 35 (para [0045] - "In one example, the through hole 35 is formed by performing electroless copper plating or electrolytic copper plating on a through hole formed by a laser processing machine or a drill machine."; Fig. 1A shows a 
	a plurality of traces 31, 31 and/or 34, 34 and/or 52, 53 (para [0044] - "connection terminals 52 and 53...vias 34...wiring layer 31") proximate (near) to the first side of the substrate 32, 21, 42, at least one of the plurality of traces 31, 31 and/or 34, 34 and/or 52, 53 located between two of the plurality of vias 35, 35; and
	a plurality of pads 43, 43 (para [0036] - "wiring layer 43"; Fig. 1A shows a pair of wiring layers 43, 43) proximate (near) to the second side of the substrate 32, 21, 42 coupled to the plurality of vias 35, 35, wherein the plurality of vias 35, 35 have a uniform shape with no tapers or steps (see Fig. 1A). 
	Regarding claim 10, Takizawa teaches the plurality of traces 31, 31 and/or 34, 34 and/or 52, 53 that are embedded in the substrate 32, 21, 42. 
	Regarding claim 16, Takizawa teaches the IC package that is incorporated into a computer (para [0025] - "Further, the wiring substrate 20 may be used for a semiconductor package that supports chips such as a CPU."). 
	Regarding claim 34, Takizawa teaches each of the plurality of ads 43, 43 that has a width that is greater than the width of each of the plurality of traces 34, 34 or 52, 53. 




Claim Rejections - 35 USC § 103
Claims 15 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa.
	Regarding claim 15, Takizawa does not teach that each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm). 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package of Takizawa is a relative dimension of each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm), the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package of Takizawa.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm) with a reasonable expectation of providing an IC package that is small enough as the one of ordinary skill in the semiconductor art is 
	Regarding claim 35, Takizawa does not teach that each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm). 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package of Takizawa is a relative dimension of each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm), the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package of Takizawa.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm) with a reasonable expectation of providing an IC package that is small enough as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit 

B. Prior-art rejections on Lin
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 16-19, 24 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2021/0118785 A1 to Lin ("Lin").
		
	Fig. 2B of Lin has been annotated to support the rejection below:
[AltContent: arrow][AltContent: textbox (P2s)][AltContent: arrow][AltContent: arrow][AltContent: textbox (coplanar)][AltContent: connector][AltContent: arrow][AltContent: textbox (Ts)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (P1s)][AltContent: arrow]
    PNG
    media_image3.png
    379
    683
    media_image3.png
    Greyscale

Regarding independent claim 1, Lin teaches an integrated circuit (IC) package comprising:
	a substrate 204;
	a plurality of pads P1son a first side S1 of the substrate 204;
	a plurality of traces Ts on the first side S1 on the substrate 204, at least one of the plurality of traces Ts located between two of the plurality of pads P1s; and
	a dielectric layer 203 (para [0029] - "a plurality of build-up layers 203") on the first side of the substrate 204, wherein the dielectric layer 203 completely covers the plurality of traces Ts and partially covers the plurality of pads P1s such that a portion of each of the plurality of pads P1s is exposed,
	wherein the plurality of pads P1s has a greater height than the dielectric layer 203,
	wherein the plurality of traces Ts has a lesser height than the dielectric layer 203, and
	wherein the plurality of pads P1s and the plurality of traces Ts are substantially coplanar on the first side of the substrate 204. 
	Regarding claim 2, Lin teaches a first layer 206 on the first side S1 of the substrate 204 and the plurality of pads P1s, the plurality of traces Ts and the dielectric layer 203. 
	Regarding claim 3, Lin teaches the first layer 206 (para [0032] - "solder resist 206") that is adhesive (The solder resist 206 is adhered to the build-up layer 203.). 
	Regarding claim 8, Lin teaches the IC package that is incorporated into a device 600 (para [0054] - "FIG. 6 illustrates a computing device 600...") selected from the 

	Regarding independent claim 9, Lin teaches an integrated circuit (IC) package comprising:
	a substrate 204;
	a plurality of vias 224, 224 (para [0029] - "through-core vias 224") that extend from a first side S1 of the substrate 204 to a second side S2 of the substrate 204 opposite the first side S1 of the substrate 204;
	a plurality of traces Ts proximate to the first side S1 of the substrate 204, at least one of the plurality of traces Ts located between two of the plurality of vias 224, 224; and
	a plurality of pads P2s proximate (near) to the second side S2 of the substrate 204 coupled to the plurality of vias 224, 224, wherein the plurality of vias 224, 224 have a uniform shape with no tapers or steps. 
	Regarding claim 16, Lin teaches the IC package that is incorporated into a device 600 (para [0054] - "FIG. 6 illustrates a computing device 600...") selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, 

	Regarding independent claim 17, Lin teaches an integrated circuit (IC) package comprising:
	a substrate 204;
	means for connection P1s on a first side S1 of the substrate 204;
	means for signal routing Ts on the first side S1 on the substrate 204, at least two of the means for signal routing Ts located between two of the means for connection P1s; and
	a dielectric layer 203 (para [0029] - "a plurality of build-up layers 203") on the first side of the substrate 204, wherein the dielectric layer 203 completely covers the means for signal routing Ts and partially covers the means for connection P1s such that a portion of each of the means for connection P1s is exposed,
	wherein the means for connection P1s has a greater height than the dielectric layer 203,
	wherein the means for signal routing Ts has a lesser height than the dielectric layer 203, and
	wherein the means for connection P1s and the means for signal routing Ts are substantially coplanar on the first side of the substrate 204. 
	Regarding claim 18, Lin teaches a first layer 206 on the first side S1 of the substrate 204 between the substrate 205 and the means for connection P1s, the means for signal routing Ts and the dielectric layer 203. 
Regarding claim 19, Lin teaches the first layer 206 (para [0032] - "solder resist 206") that is adhesive (The solder resist 206 is adhered to the build-up layer 203.). 
	Regarding claim 24, Lin teaches the IC package that is incorporated into a device 600 (para [0054] - "FIG. 6 illustrates a computing device 600...") selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, computer, a wearable device, a laptop computer, a server, and a device in a automotive vehicle (see Fig. 6). 
	Regarding claim 31, Lin teaches each of the plurality of pads P2s that has a substantially uniform width. 

Claim Rejections - 35 USC § 103
Claims 6, 7, 15, 22, 23, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
	Regarding claims 6, 15 and 22, Lin does not teach that each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm). 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative 
	Since the only difference between the claimed IC package and the IC package of Lin is a relative dimension of each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm), the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package of Lin.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm) with a reasonable expectation of providing an IC package that is small enough as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down.  
	Regarding claims 7 and 23, Lin does not teach a center to center distance between each of the plurality of pads that is approximately less than 90 microns (µm).
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).

	Regarding claims 33 and 35, Lin does not teach that each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm). 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package of Lin is a relative dimension of each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)
918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 February 2022